       Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 1 of 11
                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                         September 09, 2021
                                 UNITED STATES DISTRICT COURT
                                                                                                          Nathan Ochsner, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

TYLER JOSEPH CLARK,                                         §
                                                            §
           Petitioner,                                      §
VS.                                                         § CIVIL ACTION NO. 2:20-CV-202
                                                            §
LORIE DAVIS, et al,                                         §
                                                            §
           Respondents.                                     §


                               ORDER ADOPTING MEMORANDUM
                               AND RECOMMENDATION IN PART

         Pending before the Court is Respondent’s Motion for Summary Judgment (D.E.

16).     On May 7, 2021, United States Magistrate Judge Julie K. Hampton issued a

Memorandum and Recommendation (D.E. 22), recommending that Respondent’s motion

be granted, Petitioner’s application for writ of habeas corpus be dismissed, and a

Certificate of Appealability (COA) be granted on three issues pertaining to ineffective

assistance of counsel. Petitioner timely filed his objections (D.E. 23) 1 by placing them in

the mail on May 25, 2021. D.E. 23, p. 4. For the reasons set out below, the Court

REJECTS the issuance of a COA and otherwise ADOPTS the findings and conclusions

of the M&R.




1  Petitioner filed two sets of objections, docketed as D.E. 23 and D.E. 25. The objections appear to be identical.
Therefore, the Court refers only to the first set in this order. In addressing timeliness, he claims to have received the
M&R on April 14, 2021, which the Court construes as May 14, 2021, because the M&R was not issued until May 7,
2021.
1 / 11
     Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 2 of 11




         I.    Testimony by Closed-Circuit Television

         Petitioner Tyler Joseph Clark (Clark) objects that the Magistrate Judge failed to

acknowledge the actual issues presented with respect to the trial court allowing two child

witnesses to testify by closed-circuit television.     He argues that the trial court was

required to find that the process was “necessary” because the witnesses were

“unavailable” and under 13 years of age. It is undisputed that they were over the age of

13 at the time they testified. The error, he argues, violated his right to confront witnesses

and his right to due process. D.E. 23, p. 1.

         More specifically, he cites Walker v. Martin, 562 U.S. 307, 321 (2011), for the

proposition that state procedural requirements must be carefully examined to ensure that

they do not operate to discriminate against claims based on federal rights. D.E. 23, pp. 1 -

2. This case is not helpful because Clark is not claiming that enforcement of a state

procedural requirement caused a loss of a federal claim. Instead, he seeks to enforce the

state procedural requirements in an effort to support his federal claim.

         Clark does not otherwise challenge the analysis of the M&R. The Magistrate

Judge reached the conclusion that the manner of calling the witnesses by closed-circuit

television did not necessarily violate federal constitutional confrontation rights. D.E. 22,

pp. 23-24. Moreover, the issue was subject to procedural default by failing to raise a

timely objection. Id., pp. 24-25. And Clark could not show prejudice. Id., pp. 25-26.

Clark has failed to show any error in these conclusions.            The first objection is

OVERRULED.


2 / 11
     Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 3 of 11




         II.    Law Enforcement Juror

         Clark objects to the conclusion of the Magistrate Judge that there was no error in

allowing juror Boudreaux to serve on the jury.           He claims that the juror concealed

information in voir dire, which constitutes bias, citing Brooks v. Dretke, 418 F.3d 430,

433 (5th Cir. 2005). Brooks involved a juror who was arrested during trial and would be

subjected to criminal charges prosecuted by the same office which was prosecuting

Brooks. That created a post-voir dire conflict of interest for the juror that amounted to

implied bias.

         However, the Brooks decision recognized that implied bias applies in only very

limited circumstances.

                While each case must turn on its own facts, there are some
                extreme situations that would justify a finding of implied
                bias. Some examples might include a revelation that the juror
                is an actual employee of the prosecuting agency, that the juror
                is a close relative of one of the participants in the trial or the
                criminal transaction, or that the juror was a witness or
                somehow involved in the criminal transaction.

Id. (quoting Smith v. Phillips, 455 U.S. 209, 222 (1982) (O’Connor, J., concurring)).

         Juror Boudreaux disclosed during voir dire that she was a corrections officer for

the Aransas County Sheriff’s Office, and had seen Clark in his cell, but that she had not

spoken with him. D.E. 22, p. 3. She also admitted that she knew witness Raven Fox and

stated that that knowledge would not impact her ability to be fair.            Id.   No further

questions were asked. Id. And Clark’s objection does not detail what information he

claims was concealed.


3 / 11
     Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 4 of 11




         Clark’s attorney testified that he and Clark specifically discussed the juror prior to

exercising their strikes and that Clark did not have any problem with having her on the

jury. Id. at 14-15. Otherwise, he would have stricken her. Id. This appears to be a

knowing waiver of any issue related to her employment or familiarity with the witness.

The juror further testified about her job and acquaintances and how nothing about them

would interfere with her ability to be fair. Id. at 18-19. Clark’s objection does not

provide any reason to discount this testimony, or the state court judge and Magistrate

Judge’s reliance on it. See id. at 27-28. Neither does Clark address the Magistrate

Judge’s analysis in finding no prejudice in having Boudreaux on the jury when Clark

admitted to the operative facts in the charges against him and received a sentence in the

middle of the range of punishment available.

         Clark’s reliance on United States v. Herndon, 156 F.3d 629 (6th Cir. 1998), is

misplaced.     That case addressed potential bias resulting from a business relationship

between the juror and the defendant that had not been disclosed prior to trial. Id. at 636.

And the error the opinion identified was in the trial court’s failure to investigate by

refusing to allow the defendant a posttrial hearing to prove bias. Id. at 637. Here, the

basis for the potential bias was disclosed prior to trial and Clark had an opportunity to

prove bias. The holding in Herndon does not apply.

         The Court has also reviewed the opinion in Skilling v. United States, 561 U.S. 358,

398 (2010), on which Clark also relies. The Supreme Court in Skilling determined there

was no reason to find that any challenged juror was biased, much less that bias should be


4 / 11
     Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 5 of 11




presumed. The Court OVERRULES Clark’s second objection complaining of the alleged

bias of the juror.

         III.   Ineffective Assistance of Counsel

         The M&R addresses seven complaints within the claim of ineffective assistance of

counsel. Referring to each, Clark takes four different approaches in his objections to the

M&R. Because the manner in which he objects determines the Court’s ruling on the

objections, the Court addresses the objections by category.

         Simple Waiver. Clark affirmatively waived any challenge to the finding that his

attorney was not deficient for failing to object to the testimony of Cox and Schmidt. D.E.

23, p. 3 (addressing M&R ground 6). Therefore, the Court will not address the finding as

it is not part of the objections.

         Forfeiture in Deference to COA. Clark states that he has no objection to the

following findings because the Magistrate Judge recommended that a certificate of

appealability issue on them:

                 The record does not establish that trial counsel was
                  deficient for failing to object to the juror (M&R ground
                  1);

                 Even if trial counsel performed deficiently by failing to
                  object to the testimony over closed-circuit television,
                  Clark has not established that he was prejudiced by this
                  failure (M&R ground 3); and

                 The record does not establish that trial counsel was
                  deficient for failing to object to the prior bad acts
                  testimony or that Clark was prejudiced (M&R ground 4).

D.E. 23, pp. 2-3.
5 / 11
     Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 6 of 11




         Reading Clark’s objections liberally in his favor, the Court treats the failure to

object as a forfeiture rather than a waiver of his objections.

               Waiver, the “intentional relinquishment or abandonment of a
               known right,” is distinguishable from forfeiture, the “failure
               to make the timely assertion of a right.” Whereas the former
               results in no error, the latter does not extinguish the error.
               Thus, a forfeited legal error, or unobjected-to, unwaived
               error, may be reviewable if it qualifies.

United States v. Calverley, 37 F.3d 160, 162 (5th Cir. 1994) (footnotes omitted). By

failing to brief any objections, Clark is entitled to only a plain error review of the above

findings. See D.E. 22, p. 43; Douglass v. United Services Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc); 28 U.S.C. § 636(b)(1).

         “Plain is synonymous with ‘clear’ or ‘obvious,’ and, ‘[a]t a minimum,’

contemplates an error which was ‘clear under current law’ at the time of trial.”

Calverley, 37 F.3d at 162–63 (footnotes omitted).          “The Supreme Court has taught

repeatedly that ‘plain’ errors are errors which are ‘obvious,’ ‘clear,’ or ‘readily apparent;’

they are errors which are so conspicuous that ‘the trial judge and prosecutor were derelict

in countenancing [them], even absent the defendant's timely assistance in detecting

[them].’” Id. at 163 (footnotes omitted). “[P]lain forfeited errors affecting substantial

rights should be corrected on appeal only if they ‘seriously affect the fairness, integrity,

or public reputation of judicial proceedings.’” Id. at 164.

         Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s M&R regarding the above findings (D.E. 22, pp. 34-37), and finding




6 / 11
     Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 7 of 11




no plain error requiring correction, the Court ADOPTS the above findings in the M&R.

In so doing, the Court is further constrained to deny the recommended COA.

         As the M&R observes, a COA is to issue on a merits decision when the petitioner

can show that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong. D.E. 22, p. 41 (citing Slack v. Daniel, 529 U.S.

473, 484 (2000)). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims or

that jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).

         On the other hand, when a disposition is made on a procedural decision, the

petitioner must show, “at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484 (emphasis added).

         This case presents a conundrum in regards to a COA. The procedural decision

here, while not debatable in this Court’s view, is a basis for applying a stringent standard

of review to the constitutional question on its merits—a standard Clark did not meet.

Relying on a preliminary recommendation for a COA by the Magistrate Judge, Clark did

not state objections. See generally Fed. R. Civ. P. 72(b)(2) (requiring objection to M&R

to preserve right to appeal); Bowlen v. Scafati, 395 F.2d 692 (1st Cir. 1968) (issues not

raised in the district court may not be raised in the court of appeals by means of a request

for a COA); Lagrone v. Johnson, CIV.A. 4:99-CV-521-X, 2002 WL 87465, at *6 & n.2
7 / 11
     Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 8 of 11




(N.D. Tex. Jan. 22, 2002) (there is no basis for a COA when a petitioner fails to brief

objections to the findings and conclusions of the M&R).

         This Court finds that Clark has not demonstrated that reasonable jurists could

debate whether he was entitled to relief on the constitutional merits of his ineffective

assistance of counsel claim under a plain error review. Because Clark failed to brief the

issues, the Court REJECTS the recommendation in the M&R regarding issuance of a

COA.

         Waiver by Referencing Only Pleading.            Clark states that he “waives the

argument and references the issue in the § 2254” with respect to the following findings

by the Magistrate Judge:

                The record does not establish that trial counsel was
                 deficient for failing to make any objections throughout the
                 trial (M&R ground 2); and

                The claim that trial counsel “gave up” in the middle of
                 trial is unexhausted and procedurally defaulted because
                 Clark failed to raise it in state court and he would now be
                 barred from doing so (M&R ground 7 (final)).

D.E. 23, pp. 2-3.

         A waiver of argument or briefing necessarily waives the assertion of error. And

directing the court to briefing from a prior stage of the case is insufficient. See generally,

Blanton v. Quarterman, 287 Fed. App’x 407, 409 (5th Cir. 2008) (citing Summers v.

Dretke, 431 F.3d 861, 870 (5th Cir. 2005) (recognizing that a COA applicant waives

claims by directing appellate court to briefing before the district court); Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993) (holding that a party cannot preserve arguments by

8 / 11
     Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 9 of 11




attempting to incorporate portions of earlier briefing)); McGowen v. Thaler, 675 F.3d

482, 497 (5th Cir. 2012) (same). By referring to his pleading, Clark has failed to show

how there is any error in the Magistrate Judge’s assessment of his claims.            These

objections to the M&R are OVERRULED.

         Briefed Error.    The only objection that Clark briefs in regard to ineffective

assistance is his contention that his attorney had a conflict of interest (M&R ground 5)

that denied him effective assistance of counsel.        He suggests that his attorney was

colluding with the prosecution, satisfying the criteria in United States v. Cronic, 466 U.S.

648 (1984), for implying prejudice. The Cronic case lists three categories of ineffective

assistance:    (1) outright denial of counsel at a critical stage of prosecution; (2) a

breakdown in the adversarial process based on a review of the actual conduct of the trial;

and (3) circumstances surrounding the defendant’s representation that are sufficiently

infirm as to justify a presumption of ineffective assistance. Id. at 662.

         Clark relies on the third category, as his complaint is that his counsel described

him as a “monster” to the prosecutor, causing him to question whether he could rely on

his attorney’s representation. But the Cronic opinion did not leave the third category

wide open. It referenced five criteria that had been identified in the court of appeals’

decision. Id. at 662-66. Those criteria are: “(1) the time afforded for investigation and

preparation; (2) the experience of counsel; (3) the gravity of the charge; (4) the

complexity of possible defenses; and (5) the accessibility of witnesses to counsel.”

United States v. Cronic, 675 F.2d 1126, 1129 (10th Cir. 1982), rev'd, 466 U.S. 648

(1984).
9 / 11
    Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 10 of 11




          An out of court statement of a personal opinion of the client does not neccessarily

call into question the effectiveness of trial counsel.       Any suggestion that counsel’s

personal opinion affected Clark’s defense is speculative and contrary to the record. As

the Cronic opinion concludes, a criminal defendant can make a claim of ineffective

assistance only by pointing to specific errors made by trial counsel. Cronic, 466 U.S. at

666. This objection is OVERRULED.

          The Court OVERRULES the objections to the M&R’s conclusion that Clark failed

to show that he was denied effective assistance of counsel. The Court further REJECTS

the recommendation that a COA issue on any part of that analysis.

          IV.   Cumulative Error

          Clark objects to the denial of his cumulative error complaint because, even if the

Supreme Court has not recognized the complaint, other courts of appeals have recognized

it. For this objection, he “references back to his Traverse at 24 citing three different

Circuits who found counsel ineffective for cumulative errors.” D.E. 23, p. 3. As set out

above, an appellant waives error by merely referring to briefing at a prior stage of the

proceedings. See Blanton, 287 Fed. App’x at 409. Clark has failed to show error in the

Magistrate Judge’s analysis. The objection is OVERRULED.

          Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Petitioner’s objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation         to   which   objections   were   specifically   directed,   the   Court
10 / 11
    Case 2:20-cv-00202 Document 31 Filed on 09/09/21 in TXSD Page 11 of 11




OVERRULES Petitioner’s objections and ADOPTS IN PART as its own the findings

and conclusions of the Magistrate Judge, excepting only the recommendation to issue a

COA.

          Accordingly, Respondent’s motion for summary judgment (D.E. 16) is

GRANTED and Clark’s § 2254 petition is DENIED WITH PREJUDICE. In the event

Clark seeks a COA, the COA is DENIED.

          ORDERED this 9th day of September, 2021.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




11 / 11
